TO BE PUBLISHED

                 Suprmur (Court of fricfirufuritv
                                  2015-SC-000020-KB


DENNIS MICHAEL RITCHIE                                                         MOVANT



V.                                IN SUPREME COURT



KENTUCKY BAR ASSOCIATION
                    ,
                                                                         RESPONDENT



                                 OPINION AND ORDER

      Dennis Michael Ritchie, KBA Member No. 87106, 1 admits to violating the

Kentucky Rules of Professional Conduct and moves this Court to issue an

order permitting him to withdraw from the practice of law under terms of

permanent disbarment under Supreme Court Rule (SCR) 3.480(3). 2 The KBA

raises no objection to Ritchie's motion.


         Ritchie was admitted to the practice of law in Kentucky on April 27, 1998; and
his bar roster address is 509 West 9th Street, P.O. Box 1111, Hopkinsville, Kentucky,
42241.
      2   SCR 3.480(3) provides, in pertinent part:
                Any member who has been engaged in unethical or unprofessional
          conduct and desires to withdraw his membership under terms of
          permanent disbarment shall file a verified motion with the Court
          stating as follows:
                (a) He/she has violated the Rules of Professional Conduct, or
          his/her conduct fails to comply with those rules, the specifics of which
          shall be detailed in the motion.
               (b) He/she will not seek reinstatement and understands the
          provisions of SCR 3.510 and SCR 3.520 do not apply.
              (c) He/she will not practice law in the Commonwealth of
          Kentucky subsequent to the permanent disbarment order.
                                        I. BACKGROUND.

           Tim and Kelly Robinson hired Ritchie to represent them to seek custody

     of Tim's son and paid Ritchie a 2,500 retainer. Tim died unexpectedly before

     Ritchie initiated the proceeding, and Kelly was left with no legal claim to

     custody of Tim's son. So Ritchie did not earn a fee in the matter but kept the

     full amount of the retainer, nonetheless.

           Ritchie met with Kelly a month after Tim's death as she sought Ritchie's

     professional services to seek grandparent visitation with Tim's son on behalf of

     Tim's parents. Kelly paid Ritchie a separate retainer of $10,000 for this
y.
     undertaking. During this meeting, Ritchie convinced Kelly to create an escrow

     account for the benefit of Tim's son because Tim had wanted to do this before

     he died. Kelly agreed and gave Ritchie a check for $50,000 for that purpose.

     Ritchie neither provided the professional services to seek grandparent

     visitation, nor did he deposit the $50,000 into an escrow account. Instead,

     Ritchie spent the 50,000 on himself and when confronted about the creation

     of the escrow account, borrowed money from friends and family to reimburse

     Kelly the $50,000.

           The Inquiry Commission issued a three-count complaint against Ritchie

     in KBA file 21351 because of his dealings with the Robinsons. In Count One,

     the Commission charges Ritchie with a violation of SCR 3.130-1.15(a) 3 for


           3   SCR 3.130 - 1.15(a) provides in pertinent part:
                     A lawyer shall hold property of clients or third persons that is in a
               lawyer's possession in connection with a representation separate from
               the lawyer's own property. Funds shall be kept in a separate account
               maintained in the state where the lawyer's office is situated, or

                                                   2
failing to hold the $50,000 and the two retainers in an account separate from

his own property. Count Two alleges Ritchie violated SCR 3.130-8.4(b) 4 by

appropriating to his personal use the $50,000 intended for the creation of an

escrow account. And Count Three alleges violation of SCR 3-130-8.4(c) 5 by

charging fees for unnecessary and unperformed services and misappropriating

the $50,000 meant to be held in escrow.

      Ritchie pled guilty in a plea agreement reached in circuit court to two

counts of second-degree possession of a forged instrument and five counts of

theft by deception over 500. He then entered a pre-trial diversion agreement

that required him to pay a total of $29,100 in restitution to four former clients

at a rate of $100 per month. 6 This plea led to Ritchie's temporary suspension

from the practice of law under SCR 3.165(1)(a) 7 and another Inquiry


          elsewhere with the consent of the client, third person, or both in the
          event of a claim by each to the property. . . .
      4  SCR 3.130-8.4(b) provides: "It is professional misconduct for a lawyer to .. .
commit a criminal act that reflects adversely on the lawyer's honesty, trustworthiness
or fitness as a lawyer in other respects[.]"
      5 SCR 3.130-8.4(c) provides: "It is professional misconduct for a lawyer to .
engage in conduct involving dishonesty, fraud, deceit or misrepresentation[.]"
       6 Kelly Robinson is to be paid $12,500 in restitution for the two unearned
retainers paid to Ritchie. The $50,000 was not included in the restitution order
because it was repaid prior to Ritchie's guilty plea.
      7   SCR 3.165(1)(a) provides:
               On petition of the Inquiry Commission, authorized by its Chair, or
          the Chair's lawyer member designee, and supported by an affidavit, an
          attorney may be temporarily suspended from the practice of law by
          order of the Court provided . . . it appears that probable cause exists to
          believe that an attorney is or has been misappropriating funds the
          attorney holds for others to his/her own use or has been otherwise
          improperly dealing with said funds[.]
Ritchie was temporarily suspended by order of this Court, entered May 23, 2013. He
has not been reinstated from this temporary suspension.

                                              3
Commission charge. KBA file 20807 charges Ritchie with an additional

violation of 3.130-8.4(b) for pleading guilty to second-degree possession of a

forged instrument and theft by deception over $500.

      Nine more KBA disciplinary files, the substance of which are not

presently before this Court, are currently pending against Ritchie. 8


                                II. DISCIPLINE.
      Ritchie admits his conduct in the matters discussed above and concedes

it violates the Kentucky Rules of Professional Conduct. He acknowledges the

seriousness of his misconduct and the nine additional KBA disciplinary

matters currently pending against him. So Ritchie moves this Court to allow

his withdrawal from the practice of law under terms of permanent disbarment.

With no objection from the KBA, we agree that Ritchie's motion to withdraw

from the practice of law is appropriate under SCR 3.480(3). Accordingly, the

Court ORDERS:

       1)    Dennis Michael Ritchie is permanently disbarred from the practice

of law, and the reinstatement provisions contained in SCR 3.510 and 3.520 are

inapplicable to him;

      2)     The remaining KBA disciplinary files against Ritchie-21452,

21484, 21523, 21605, 21611, 21708, 21761, 21908, and 22332—are

dismissed as moot;




       KBA files 21452, 21484, 21523, 21605, 21611, 21708, 21761, 21908, and
       8
22332 are also pending against Ritchie.

                                         4
      3)     In accordance with SCR 3.450, Ritchie must pay all costs

associated with these proceedings, that sum being $241.89, for which

execution may issue from this Court upon finality of this Opinion and Order;

and

      4)     Under SCR 3.390, Ritchie must, within ten days from the date of

this Opinion and Order, notify all clients, in writing, of his inability to represent

them; notify, in writing, all courts in which he has matters pending of his

disbarment from the practice of law; and furnish copies of all letters of notice to

the Office of Bar Counsel. Furthermore, to the extent possible, Ritchie must

immediately cancel and cease any advertising activities in which he is engaged.

      All sitting. All concur.

      ENTERED: April 2, 2015.




                                           5